Citation Nr: 1537103	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether the reduction of the rating for low back syndrome with degenerative disc disease at L5-S1 from 40 percent to 20 percent, effective September 1, 2014 was proper.

2. Whether the reduction of the rating for sciatica of the right lower extremity from 10 percent to 0 percent, effective September 1, 2014 was proper.

3. Whether the reduction of the rating for sciatica of the left lower extremity from 10 percent to 0 percent, effective September 1, 2014 was proper.

4. Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 letter decision and June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

The Veteran also appealed the effective date assigned to the grant of service connection for tinnitus.  This issue was addressed in a May 2012 statement of the case along with the bilateral hearing loss rating claim, but in his June 2012 VA Form 9, the Veteran limited his appeal of those issues to the issue of an increased rating for bilateral hearing loss.  Therefore, the issue of entitlement to an effective date prior to July 5, 2011 for the grant of service connection for tinnitus is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his December 2014 and January 2015 VA Forms 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ), via video-conference.  This hearing was scheduled for March 2015.  On the day of the hearing, the RO received a request to reschedule the hearing because the Veteran was seeking new representation.  A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2014).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated. 38 C.F.R. § 20.904 (2014).  However, this hearing must be scheduled by the AOJ, and so a remand is required. 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:
The Veteran should be scheduled for a video-conference hearing before a VLJ at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014). 
A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

